PER CURIAM.
This is an appeal from an order dismissing a petition for a writ of habeas corpus. Appellant was convicted in the District Court of the United States for the District of Columbia of the crime of rape; and the conviction was affirmed on appeal. Holloway v. United States, App. D.C., 148 F.2d 665. He challenges the validity of the judgment and sentence under which he is held in custody, on the ground that he was without counsel at the time of his arraignment, when he entered a plea of not guilty, although he admits that counsel was subsequently assigned and represented him throughout all further stages of the proceeding. The contention is so lacking in merit as not to war'ant discussion. Canizio v. People of State of New York, 327 U.S. 82, 66 S.Ct. 452; Set-ser v. Welch, 4 Cir., 159 F.2d 703; Ruben v. Welch, 4 Cir., 159 F.2d 493.
Affirmed.